                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

TOMMY GIOELE (#704744)
                                                                CIVIL ACTION
VERSUS
                                                                NO. 19-44-JWD-RLB
JASON KENT, ET AL.
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 9, 2019, to which no opposition was filed;

       IT IS ORDERED that the petitioner’s application for habeas corpus relief is denied,

with prejudice, as untimely.

       IT IS FURTHER ORDERED that, in the event that the petitioner seeks to pursue an

appeal, a certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 13, 2019.



                                             S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
